—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), entered on or about February 5, 1997, which denied petitioner’s application for a writ of habeas corpus vacating a parole warrant and restoring him to parole supervision and dismissed the petition, unanimously affirmed, without costs.
The Undelivered Defendant Form signed by petitioner stating “I don’t want to go” to the preliminary parole revocation hearing of which he had been given notice constituted competent and sufficient evidence of a knowing and intelligent waiver of the right to be present at the hearing, at least where, as here, petitioner never advised the Hearing Officer of any reasons why he could not or would not be present and never asked for an adjournment (see, People ex rel. McKay v Sheriff of County of Rennselaer, 152 AD2d 786, 787, lv denied 74 NY2d 616). Concur — Ellerin, J. P., Tom, Mazzarelli and Saxe, JJ.